Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CIP of US patent application 15/501,563, filed on 02/03/2017, which was a 371 of PCT/EP2015/064101, filed on 06/23/2015.
Claims 1-10 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 03/08/2021), Applicants filed a response and an amendment on 09/08/2021 is acknowledged. 
Claims 6-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5 are present for examination.

Applicants' arguments filed on 09/08/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Maintained-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1-5 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Milos et al. (Improving fermentation processes and by-products., WO 2012/084225 A1, publication 06/28/2012, see IDS), is maintained.  This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a method of producing a fermentation product from starch containing material, the method comprising the steps of: i)    converting starch containing material to fermentable sugars, wherein the starch containing material is corn; ii)    fermenting the fermentable sugars with a microorganism into fermented mash; iii)    subjecting fermentation medium, during the fermentation process to an enzyme composition comprising a xylanase and a pectinase; and iv)    separating fermentation product from the fermented mash.
Regarding claim 1-3, 4 and 5, Milos et al. teach a method of producing fermentation product including ethanol from starch containing material including corn, said method comprising i) converting starch containing material to fermentable sugars, ii) fermentation of the xylanase and pectinase and separation of the ethanol in the fermented mash by distillation,  wherein the remaining fraction is referred as whole stillage, which is dewatered and separated into a solid and liquid phase by centrifugation, and the solid phase is called wet cake and liquid  is called thin stillage, wherein the starch containing material is obtained from cereals and/or tubers, wherein the starch containing materials are corn, wheat, barley, rye, millet, sorghum, or milo, wherein the microorganism is a bacteria, yeast or fungi. Claim 4 is included in this rejection because Milos et al. also teach in a single embodiment (page 6, para 2) that the fermentation product also contains organic acids including acetic acid, and lactic acid in addition to ethanol (see, abstract, p1, para 2, p3, para 2-6, p5, para 6-10, p6, para 2, p7, para 6-7, p6, para 1-2, p28, step E),  Example 1, 5, Tables 1-2 and 3, Fig. 11 and claims 25-26, 28, 30, 34-35, 36 and 38).
Milos et al. also teach simultaneous saccharification and fermentation (SSF) of cellulose material with fermenting microorganism yeast with enzyme mixture comprising hemicellulases, wherein the hemicellulases comprise xylanase, pectinase, and mannanase, for producing ethanol (see, page 13, para 4, and page 28, para 1, see, SnagIt images below), wherein said enzymes mixture were added simultaneously during the onset of the fermentation, but not after the fermentation, and separating the fermentation product ethanol results in the by-product  mash formation, and the ethanol is separated by distillation. 

    PNG
    media_image1.png
    308
    1404
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    150
    1313
    media_image2.png
    Greyscale

Therefore, Milos et al. anticipate claims 1-3, 4 and 5 of the instant application as written.
Arguments:  Applicants argue that the presently claimed invention is directed to a method of producing a fermentation product from starch containing material by converting starch containing 296051033.1 material to fermentable sugars, wherein the starch containing material is corn; fermenting the fermentable sugars with a microorganism into fermented mash; subjecting fermentation medium, during the fermentation process to an enzyme composition comprising a xylanase and a pectinase; and separating fermentation product from the fermented mash. In contrast, Applicants submit that Milos discloses a method for the improving the quality of by-products derived from fermenting mash by subjecting a fermented mash during or after fermentation to an enzyme composition and separating the desired fermentation product (see Milos page 3, lines 7-12). Further, Milos discusses several advantages of adding the enzyme composition after the fermentation process. One advantage is that adding the enzyme composition after fermentation improves the quality of the by-products and specifically fibrous by-products such as spent brewer's grains, dried distillers' grains, and dried distillers' soluble, distillers' dried grains with soluble, wet grains and mixtures (see Milos page 3, lines 25-27). Milos discloses that another advantage of adding the enzyme composition after fermentation is to after fermentation but does not disclose or suggest adding the enzyme composition during fermentation and does not discuss or show any examples where the enzyme composition is added during fermentation. 029806-000895 Applicants submit that Milos does not disclose each and every element of the presently claimed invention and therefore the instant invention is novel. Applicants respectfully request reconsideration and withdrawal of the rejection. 
Response: Applicants arguments have been fully considered but are NOT deemed persuasive to overcome the rejection on anticipation issues under 35 USC 102 because Milos et al. indeed teach multiple inventions including- 1) a method of producing fermentation product including ethanol from starch containing material including corn, said method comprising i) converting starch containing material to fermentable sugars, ii) fermentation of the fermentable sugars with a microorganism to fermented mash " iii) subjecting the fermented mash after the fermentation process to an enzyme composition comprising a mixture of enzymes including  xylanase and pectinase and separation of the ethanol in the fermented mash by distillation,  wherein the remaining fraction is referred as whole stillage, which is dewatered and separated into a solid and liquid phase by centrifugation, and the solid phase is called wet cake and liquid  is called thin stillage, wherein the starch containing material is obtained from cereals and/or tubers, wherein the starch containing materials are corn, wheat, barley, rye, millet, sorghum, or milo, wherein the microorganism is a bacteria, yeast or fungi. Claim 4 is included in this 
2) Milos et al. also teach most widely used process to produce a fermentation product especially ethanol is the simultaneous saccharification and fermentation (SSF) process of cellulose material with fermenting microorganism yeast with enzyme mixture comprising hemicellulases, wherein the hemicellulases comprise xylanase, pectinase, and mannanase, and/or protease or endoglucanases may be added together for producing ethanol, and separating the fermentation product ethanol results in the by-product  mash formation, and the ethanol is separated by distillation (see, page 13, para 4, and page 28, para 1, see, SnagIt images below). 

    PNG
    media_image1.png
    308
    1404
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    150
    1313
    media_image2.png
    Greyscale

Thus, contrary to applicant’s arguments, Milos et al. indeed teach the claimed invention, and adding enzymes during the fermentation, but not after the fermentation, and anticipate claims 1-5 of the instant application. Therefore, the rejection is maintained. In re Application of PATENT 
Kraemer et al. Attorney Docket No. BASF1110-1 
Application No.: 16/431,356 Filed: June 4, 2019 
Page 5 
Maintained-Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


The previous rejection of  Claims 1-5 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-2 of U. S. Patent 10385365 B2, issued on 08/20/2019 (see, IDS), is maintained.  This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 of the instant application disclose a method of producing a fermentation product from starch containing material, the method comprising the steps of: i)    converting starch containing material to fermentable sugars, wherein the starch containing material is corn; ii)    fermenting the fermentable sugars with a microorganism into fermented mash; iii)    subjecting fermentation medium, during the fermentation process to an enzyme composition comprising a xylanase and a pectinase; and iv)    separating fermentation product from the fermented mash, wherein the fermentation product is selected from the group consisting of an acid, an alcohol, and hydrogen, wherein the alcohol is selected from the group consisting of ethanol, butanol, propanol, methanol, propanediol, and butanediol, wherein the acid is selected from the group consisting of lactic acid, propionic acid, acetic acid, succinic acid, malic acid, butyric acid, and formic acid, wherein the microorganism is selected from the group consisting of a bacteria, a yeast, and a fungi.
Claims 1-2 of the US patent 10385365 B2 disclose a method for dewatering a whole stillage in a fermentation process, the method comprising (a) saccharifying a cellulosic material comprising corn with an enzyme composition; (b) fermenting the saccharified cellulosic material in a fermentation medium with a mixture of degrading enzymes comprising of a xylanase and a pectinase and with a fermenting organism to produce ethanol; (c) distilling the ethanol to form 
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a method claim of producing ethanol, or lactic acid from starch containing material including corn by digesting with enzymes xylanase and pectinase to sugars followed by fermentation by fermenting microorganism of bacteria, yeast or fungi as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product produced by a process as claims in the instant application, includes several embodiments that would anticipate the invention as claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-5 of the instant application or alternatively render them obvious. Alternatively, claims 1-5 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-2 of US patent 10385365 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-2 of US patent 10385365 B2. 
Note: The present application claims priority as a CIP to the parent application 15/501,563 of US patent 10385365 B2, and thus negating safe harbor from non-statutory ODP rejections since the present claims are drawn to a different claimed invention from what was examined in parent. Thus, as discussed above, the presently claimed a process for producing ethanol, or lactic acid from starch containing material including corn by digesting with enzymes xylanase and pectinase to sugars followed by fermentation by fermenting microorganism of bacteria, yeast or fungi, is patentably indistinct from and not protected by the safe harbor from, the claim to the process in the parent patent. 

Arguments: Applicants requests the rejection be held in abeyance until claims are otherwise determined to be allowable.
Response: Since applicants did not file the TD, the rejection is maintained.



The previous rejection of  Claims 1-5 under the judicially created doctrine of obviousness-type double patenting as being unpatentable Claims 1-5 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 20, 21 and 25 of U. S. Patent 8962286 B2, issued on 02/24/2015, is maintained.  This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 of the instant application disclose a method of producing a fermentation product from starch containing material, the method comprising the steps of: 
Claims 20, 21 and 25 of the US patent 8962286 B2 disclose a method of producing ethanol from starch containing material, said method comprising the steps of: i) Converting starch containing material to fermentable sugars; ii) Fermentation of the fermentable sugars with a microorganism to fermented mash; iii) Adding an enzyme composition comprising an enzyme or a mixture of enzymes to the fermented mash after fermentation to degrade the fermentation product; and iv) Separation of the ethanol in the fermented mash degraded fermentation product by distillation, wherein the enzyme composition comprises an enzyme selected from the group consisting of an amylase, an alpha-amylase, a glucoamylase, a cellulase, a beta-glucanase, a hemicellulase, a xylanase, a pectinase, a mannanase, a protease, and a mixture thereof, wherein the enzyme composition comprises a beta-1,3-glucanase, a xylanase and a pectinase. The specification of the reference patent (Col 7, lines 15-18) discloses that the fermentation product contains citric acid and lactic acid, in addition to ethanol, meets the claim limitation of claim 4.
The specification of the reference patent (Col 24, lines 38-39) also discloses that the fermentation is performed using a microorganism such as bacteria, yeast or fungi, meets the claim limitation of claim 5.
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a method claim of producing ethanol, or lactic acid from starch containing material including corn by digesting with enzymes xylanase and pectinase to sugars followed by fermentation by fermenting microorganism of bacteria, yeast or fungi as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product produced by a process as claims in the instant application, includes several embodiments that would anticipate the invention as claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-5 of the instant application or alternatively render them obvious. Alternatively, claims 1-5 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 20, 21 and 25 of US patent 8962286 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 20, 21 and 25 of US patent 8962286 B2. 


Arguments: Applicants requests the rejection be held in abeyance until claims are otherwise determined to be allowable.
Response: Since applicants did not file the TD, the rejection is maintained.


Conclusion
Status of the claims:
Claims 1-5 stand rejected.
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656